       CASE 0:15-md-02642-JRT Document 711 Filed 10/17/18 Page 1 of 2



                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA


 IN RE: FLUOROQUINOLONE                           MDL No. 2642
 PRODUCTS LIABILITY LITIGATION,


 This document relates to:                        Master Docket Case No. 0:15-md-02642

 ALL CASES LISTED ON THE                               ORDER FOR VOLUNTARY
 ATTACHED EXHIBIT A                                         DISMISSAL
                                                          WITH PREJUDICE


       Daniel Burke, BERNSTEIN LIEBHARD LLP, 10 East 40th Street, 28th
       Floor, New York, NY 10016, for plaintiffs.

       Tracy J. Van Steenburgh, NILAN JOHNSON LEWIS PA, 120 South
       Sixth Street, Suite 400, Minneapolis, MN 55402, for defendants Janssen
       Pharmaceuticals, Inc., Janssen Research and Development LLC and
       Johnson & Johnson.

       This matter is before the Court on the Stipulation for Voluntary Dismissal with

Prejudice filed by the parties on October 11, 2018 [MDL Docket No. 706],

       IT IS HEREBY ORDERED that the above-captioned cases be DISMISSED

WITH PREJUDICE, each party to bear their own costs. In cases listed on Exhibit A

where there are additional defendants that remain in the matter at the time of this order,

this matter is dismissed only as to Janssen Pharmaceuticals, Inc., Janssen Research and

Development LLC and Johnson & Johnson.

Dated: October 16, 2018
at Minneapolis, Minnesota                 s/John R. Tunheim
                                          JOHN R. TUNHEIM
                                          Chief Judge
                                          United States District Court
     CASE 0:15-md-02642-JRT Document 711 Filed 10/17/18 Page 2 of 2




                                   EXHIBIT A

No.                   Plaintiff                MN US District Court File #

1.                Michael Anderson                     18-cv-02345


2.                 William Collins                     18-cv-02344


3.                   Amy Staples               Not yet transferred to the MDL


4.                Belinda Thompson                     18-cv-02404


5.                   Joan Wilson                       18-cv-02090




                                      2
